PER CURIAM.
In 1960 the appellee sought to sell the Coast Cities Coaches, Inc. to the Metropolitan Dade County Transit Authority, and this court affirmed the chancellor’s injunction prohibiting such action until such time as appellants had been paid for their stock pursuant to the agreement of 1952.1
The present suit instituted by the appel-lees, for all practical purposes, sought the same relief, and is clearly controlled by the “law of the case”.2 It was therefore error for the chancellor to fail to dismiss the complaint.
Accordingly, the interlocutory order appealed is reversed and remanded with instructions to the chancellor to enter an order dismissing the complaint.
Reversed and remanded with directions.

. Coast Cities Coaches, Inc. v. Whyte, Fla.App.1961, 130 So.2d 121.


. Leybourne v. Furlong, Fla.App.1964, 161 So.2d 221.